MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                Dec 04 2019, 9:05 am

court except for the purpose of establishing                                  CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Glen E. Koch II                                          Curtis T. Hill, Jr.
Martinsville, Indiana                                    Attorney General of Indiana

                                                         David E. Corey
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                        December 4, 2019
Child Relationship of:                                   Court of Appeals Case No.
                                                         19A-JT-1774
I.F. (Minor Child)
                                                         Appeal from the Morgan Circuit
         and                                             Court
K.F. (Mother),                                           The Honorable Matthew G.
Appellant-Respondent,                                    Hanson, Judge
                                                         Trial Court Cause No.
        v.                                               55C01-1901-JT-40

The Indiana Department of
Child Services,
Appellee-Petitioner



Altice, Judge.
Court of Appeals of Indiana | Memorandum Decision 19A-JT-1774 | December 4, 2019                  Page 1 of 17
                                                Case Summary
[1]   K.F. (Mother) appeals from the involuntary termination of her parental rights

      to I.F. (Child). On appeal, Mother argues that the court’s termination order is

      not supported by sufficient evidence.


[2]   We affirm.


                                     Facts & Procedural History
[3]   Mother and J.W. (Father) 1 are the biological parents of Child, who was born in

      June 2017. At the time of Child’s birth, the Department of Child Services

      (DCS) was already involved with Mother and Child’s older sibling, A.F., who

      had been determined to be a child in need of services (CHINS) and was living

      in an out-of-home placement. Child was not detained at birth because Mother

      was drug-free and, at that time, engaging in services as ordered by the case plan

      in A.F.’s CHINS action. By the end of August 2017, Mother had become

      noncompliant with services, cancelling and/or falling asleep during visits with

      A.F., and missing appointments with service providers.


[4]   When service providers visited Mother’s home, they learned that several

      different men resided there, one of whom DCS had substantiated for child

      molestation and another (Dan Everroad) had pending felony charges for




      1
        The court also terminated Father’s parental rights to Child. Father, however, does not participate in this
      appeal. We will therefore set forth the facts as they relate to the court’s termination of Mother’s parental
      rights.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1774 | December 4, 2019                   Page 2 of 17
      possession of illegal drugs and had recently been released from jail. Mother

      informed service providers that Everroad was her babysitter. Due to growing

      concerns for Child’s well-being, on August 31, 2017, DCS went to Mother’s

      home to conduct a welfare check but Mother and Child were not there. DCS

      contacted law enforcement, who arrived and confiscated marijuana from the

      front porch.


[5]   On September 18, 2017, DCS filed a CHINS petition alleging that Child was a

      CHINS. Child, however, was not removed from Mother’s care at that time.

      FCM Whitney Ksenak was assigned to Child’s case from October 2017 until

      February 2018. FCM Ksenak noted that Mother was compliant with services

      from October through November 2017 in that she regularly engaged in therapy

      and life skills, submitted negative drug screens, obtained employment, and

      secured housing. As a result, FCM Ksenak petitioned for A.F. to be placed

      with Mother for a trial home visit, which request was granted.


[6]   Starting at the end of December 2017 and into January 2018, Mother stopped

      responding to FCM Ksenak. “Every time” FCM Ksenak visited Mother’s

      home, it would take several text messages and/or phone calls for Mother to

      answer the door. Transcript at 18. When Mother would let her in the home,

      FCM Ksenak learned that Child was not there as Mother allowed her to “go to

      inappropriate or unapproved individuals.” Id.


[7]   At approximately 1:30 p.m. on February 1, 2018, Mother left Child and A.F. in

      the care of Everroad. Later that afternoon, paramedics were called to Mother’s


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1774 | December 4, 2019   Page 3 of 17
      home on a report of an “unresponsive” child. Exhibit Index at 28. A.F. was

      pronounced dead at 3:55 p.m. 2 The following day, DCS filed a request to

      remove Child from Mother’s care, which was granted. DCS also filed an

      amended CHINS petition regarding Child, alleging that placement with Mother

      was “no longer sufficient to maintain the safety of [C]hild”. Id. at 26.


[8]   At a detention hearing on February 5, 2018, Mother appeared with counsel and

      the court adjudicated Child a CHINS upon Mother’s admission that she

      “recently left [C]hild in care of unapproved caregivers, that she has an ongoing

      CHINS case, and that [C]hild is a CHINS.” Id. at 32. At a March 22, 2018

      dispositional hearing, the court ordered Mother, among other things, to contact

      the FCM at least weekly; not use illegal drugs and submit to random drug

      screens; complete a substance abuse evaluation and follow all

      recommendations; maintain suitable, safe, and stable housing; obtain a stable

      source of income; and participate in visitation with Child.


[9]   Lillian Tucker, a family support specialist and recovery coach with Centerstone,

      supervised Mother’s visits with Child and worked with Mother on parenting

      and independent living skills from February 2018 through June 2018. During

      that timeframe, Mother attended sixty percent of her scheduled sessions—she

      cancelled four sessions and was a no-show thirteen times. Mother’s progress

      was minimal, and she failed to maintain the progress she did attain. For



      2
       According to the court’s termination order, Everroad rolled over onto A.F. while Everroad was sleeping.
      Mother does not challenge this finding.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1774 | December 4, 2019               Page 4 of 17
       example, Tucker had to repeatedly model parenting behaviors because Mother

       continued to struggle with parenting. Tucker stopped working with Mother

       because Mother stopped attending sessions.


[10]   FCM Jaime Casida took over the case as Mother’s permanency case manager

       in June 2018. FCM Casida noted DCS’s concerns with Mother included that

       she had an “on again off again problem with drugs.” Transcript at 51. DCS

       worked with Mother on continued sobriety, stability, and parenting by

       providing her with substance abuse counseling, recovery coaching, life skills,

       individual and group therapy, visitation, and domestic violence services (at

       Mother’s request). Mother, however, did not maintain contact with DCS or

       service providers—“More often than not [Mother] was MIA from everyone.”

       Id. at 57. Eventually, Mother’s referrals for services were closed out due to non-

       compliance. DCS subsequently learned that on August 1, 2018, Mother was

       arrested and incarcerated for drug possession.


[11]   While Mother was incarcerated, Rebecca Lovely was assigned to provide her

       with therapy and counseling services. Mother’s therapeutic goals included

       stabilization of both her mental health needs and substance abuse issues. While

       in jail, Mother attended most of her sessions with Lovely. Upon Mother’s

       release, however, she did not contact Lovely or her FCM. Lovely testified that

       Mother did not achieve her goals. In March 2019, Mother switched providers

       because she moved to Indianapolis, but Mother failed to follow through.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1774 | December 4, 2019   Page 5 of 17
[12]   Mother submitted negative drug screens from January 2017 through January

       2019. Thereafter, however, Mother refused to be screened. She eventually

       complied and submitted to drug screens, testing positive for amphetamine and

       methamphetamine on March 8, April 23, and May 1, 2019. She also tested

       positive for THC on May 1. During a team meeting on March 8, 2019, Mother

       admitted she had been using methamphetamine “for a while” and “she didn’t

       really think that she would be able to stop using.” Id. at 55. Mother also

       recognized that “she wasn’t and isn’t an appropriate caregiver for [Child].” Id.

       at 56.


[13]   Marva Pesel, a family consultant with Lifeline Youth and Family Services, was

       Mother’s parenting skills and visitation provider from March 2019 through May

       2019. She scheduled two sessions a week with Mother, but when that did not

       work for Mother, she adjusted the sessions to once a week, which “really didn’t

       happen either.” Id. at 27. Out of eighteen possible sessions, Mother was a no-

       show or failed to schedule a session six times. When Mother did meet with

       Pesel, Mother would not accept Pesel’s guidance or corrections regarding her

       parenting skills because she did not believe she needed help with parenting.

       Pesel testified that “there was no real bond” between Mother and Child. Id. at

       29.


[14]   Court Appointed Special Advocate (CASA) Lisa Dunn was assigned to

       Mother’s case in October 2017 and continued in such capacity throughout the

       CHINS and TPR proceedings. CASA Dunn described Mother’s participation

       in services as “very inconsistent.” Id. at 45. She testified that Mother never

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1774 | December 4, 2019   Page 6 of 17
       completed any services and that at the time of the termination factfinding

       hearing, Mother was not participating in any services despite having been re-

       referred for services in March 2019. CASA Dunn had the opportunity to

       observe visits between Mother and Child and noted that Child was

       “compliant,” “well-mannered,” and “pleasant” when around Mother but that

       Child “does not want to engage with her” and “doesn’t have any emotional

       connection with [Mother].” Id. at 44. CASA Dunn recommended termination

       of Mother’s parental rights because Mother:


           • failed to consistently participate in services that were “continually
             provided and available to her”
           • failed to continually make “any efforts towards recovery or
             rehabilitation” and “[did] not follow through with any plans”
           • failed to follow through with a plan to achieve success and progress that
             was implemented while she was incarcerated
           • “just refuses or is unable to follow thru [sic] with any plan that applies for
             her”

       Id. at 45-46. CASA Dunn testified that Mother “continues to make poor

       choices that adversely affect her life and would obviously be neglectful for a

       young child to be a part of. She’s not able to provide housing, she has no

       transportation, she is very intermittent with jobs, and unable to secure any

       stability in her life.” Id. at 46. CASA Dunn did not believe that Mother could

       be the sober caregiver that Child needs.


[15]   At a July 5, 2018 review hearing, the court found that Mother, who failed to

       appear, had not complied with the case plan, had not visited Child, and had not

       cooperated with DCS. The court noted that Mother had sporadically

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1774 | December 4, 2019   Page 7 of 17
       participated in services, but recently had stopped participating altogether. The

       court set a permanency hearing for October 25, 2018, following which, the

       court found that Mother, who was incarcerated, had not complied with the case

       plan. The court approved concurrent plans of reunification and adoption.


[16]   On January 22, 2019, DCS filed a petition for involuntary termination of

       Mother’s parental rights. Mother appeared at an initial hearing on January 30,

       2019, and a subsequent initial hearing on February 7, 2019, at which she denied

       the allegations in the termination petition. At a May 9, 2019 review hearing,

       the court found that Mother was “very inconsistent in services and visits” and

       had been “screening positive for illegal substances including meth and THC.”

       Exhibit Index at 48.


[17]   A termination fact-finding hearing was held on April 11 and July 2, 2019.

       Mother appeared for the April 11 hearing, but failed to appear for the July 2

       hearing. On July 6, 2019, the court entered its order terminating Mother’s

       parental rights to Child. Mother now appeals. Additional facts will be

       provided as necessary.


                                        Discussion & Decision
[18]   When reviewing the termination of parental rights, we will not reweigh the

       evidence or judge the credibility of the witnesses. In re R.S., 56 N.E.3d 625, 628

       (Ind. 2016). Instead, we consider only the evidence and reasonable inferences

       most favorable to the judgment. In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App.

       2004), trans. denied. In deference to the trial court’s unique position to assess the

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1774 | December 4, 2019   Page 8 of 17
       evidence, we will set aside its judgment terminating a parent-child relationship

       only if it is clearly erroneous. In re L.S., 717 N.E.2d 204, 208 (Ind. Ct. App.

       1999), trans. denied. In light of the applicable clear and convincing evidence

       standard, we review to determine whether the evidence clearly and

       convincingly supports the findings and whether the findings clearly and

       convincingly support the judgment. In re R.S., 56 N.E.3d at 628.


[19]   The trial court entered findings in its order terminating Mother’s parental rights.

       When the trial court enters specific findings of fact and conclusions thereon, we

       apply a two-tiered standard of review. Bester v. Lake Cty. Office of Family &

       Children, 839 N.E.2d 143, 147 (Ind. 2005). First, we determine whether the

       evidence supports the findings, and second, we determine whether the findings

       support the judgment. Id. A judgment is clearly erroneous only if the findings

       do not support the court’s conclusions or the conclusions do not support the

       judgment thereon. Id.


[20]   We recognize that the traditional right of parents to “establish a home and raise

       their children is protected by the Fourteenth Amendment of the United States

       Constitution.” In re M.B., 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied.

       Although parental rights are of constitutional dimension, the law provides for

       the termination of these rights when parents are unable or unwilling to meet

       their parental responsibilities. In re R.H., 892 N.E.2d 144, 149 (Ind. Ct. App.

       2008). In addition, a court must subordinate the interests of the parents to those

       of the child when evaluating the circumstances surrounding the termination. In



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1774 | December 4, 2019   Page 9 of 17
       re K.S., 750 N.E.2d 832, 836 (Ind. Ct. App. 2001). The purpose of terminating

       parental rights is not to punish the parents, but to protect their children. Id.


[21]   Before an involuntary termination of parental rights may occur in Indiana, DCS

       is required to allege and prove by clear and convincing evidence, that one of the

       following is true:


               (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.


               (ii) There is a reasonable probability that the continuation of the
               parent-child relationship poses a threat to the well-being of the
               child.


               (iii) The child has, on two (2) separate occasions, been
               adjudicated a child in need of services[.]


       Ind. Code § 31-35-2-4(b)(2)(B); Ind. Code § 31-37-14-2. Among other things,

       DCS must also allege and prove by clear and convincing evidence that

       termination is in the best interests of the child. I.C. § 31-35-2-4(b)(2)(C); I.C. §

       31-37-14-2.


[22]   Mother does not challenge any of the court’s findings of fact. Thus, the issue

       before us is whether the unchallenged findings support the court’s judgment. In

       re S.S., 120 N.E.3d 605, 611 (Ind. Ct. App. 2019) (noting that “because neither

       Father nor Mother has challenged these findings on appeal, we must accept

       these findings as true”) (citing Bester, 839 N.E.2d at 147).


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1774 | December 4, 2019   Page 10 of 17
[23]   Mother challenges the court’s findings as to subsection (b)(2)(B)(i) and (ii). We

       note that DCS was required to establish only one of the requirements of

       subsection (b)(2)(B) by clear and convincing evidence before the trial court

       could terminate parental rights. See In re L.V.N., 799 N.E.2d 63, 69 (Ind. Ct.

       App. 2003). Here, the trial court found that DCS presented clear and

       convincing evidence that there is a reasonable probability the conditions

       resulting in the Child’s removal or continued placement outside Mother’s care

       will not be remedied and that continuation of the parent-child relationship

       poses a threat to Child’s well-being. See I.C. § 31-35-2-1(b)(2)(B)(i), (ii). We

       focus our inquiry on the requirements of subsection (b)(2)(B)(i).


[24]   In determining whether there is a reasonable probability that a parent will not

       remedy the conditions resulting in a child’s removal from home, a trial court

       engages in a two-step inquiry. First, the court must “ascertain what conditions

       led to [the child’s] placement and retention in foster care.” In re K.T.K., 989
N.E.2d 1225, 1231 (Ind. 2013). After identifying the initial conditions that led

       to removal, the court must determine whether a reasonable probability exists

       that the conditions justifying a child’s continued “placement outside the home

       will not be remedied.” Id. The court need not focus only on the initial reasons

       for removal but may also consider “those bases resulting in continued

       placement outside the home.” In re A.I., 825 N.E.2d 798, 806 (Ind. Ct. App.

       2005), trans. denied.


[25]   As to the reasons for Child’s removal, the trial court made the following

       unchallenged findings:

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1774 | December 4, 2019   Page 11 of 17
        161) In this case, the [C]hild was not initially removed while
        [M]other had an open and pending CHINS case regarding an
        older child.


        162) That the CHINS case on the other child began when it was
        alleged that [M]other did not have stability and was using drugs.


        163) That this [C]hild was able to remain with [M]other at the
        time the CHINS case was initially filed as [M]other was once
        more minimally compliant and the DCS determined it would be
        best for [Child] to remain with [M]other.


        164) That [M]other was compliant at times in the other CHINS
        case but as 2017 ended, it was apparent [M]other’s compliance
        was waning, she was not showing stability and she was leaving
        the children with unapproved caregivers that [sic] presented a
        danger.


        165) That this CHINS petition was filed in early 2018 but once
        more [Child] remained in the home in hopes that [M]other
        would once more slip back into compliance.


        166) That after the February 2, 2018 hearing regarding the other
        child, [M]other returned home to find the other child was
        deceased.


        167) That [M]other left both children with an unapproved
        caregiver that was using drugs and the caregiver rolled over and
        essentially suffocated the other child.


        168) That after the CHINS petition was amended to include
        more information on the caregiver situation, [M]other admitted
        that [C]hild was a CHINS.


Court of Appeals of Indiana | Memorandum Decision 19A-JT-1774 | December 4, 2019   Page 12 of 17
       Appellant’s Appendix Vol. 2 at 26. Mother’s prior CHINS case with Child’s older

       sibling involved Mother’s substance abuse. Likewise, Mother’s substance

       abuse, as well as her stability and the fact that she left her children with

       unapproved caregivers, served as the basis for removal of Child from Mother’s

       care. Contrary to Mother’s argument, her sobriety was a concern at the

       beginning of the CHINS action.


[26]   Mother argues that the court’s conclusion that there is a reasonable probability

       that the conditions resulting in Child’s removal or the reasons for placement

       outside the home will not be remedied is clearly erroneous. In making this

       determination, the trial court must judge a parent’s fitness to care for her child

       at the time of the termination hearing, taking into consideration evidence of

       changed conditions. In re J.T., 742 N.E.2d 509, 512 (Ind. Ct. App. 2001), trans.

       denied. The court must also evaluate the parent’s habitual patterns of conduct to

       determine whether there is a substantial probability of future neglect or

       deprivation of the child. Id. In making this determination, courts may consider

       evidence of a parent’s prior criminal history, drug and alcohol abuse, history of

       neglect, failure to provide support, and lack of adequate housing and

       employment. A.F. v. Marion Cnty. Office of Family & Children, 762 N.E.2d 1244,

       1251 (Ind. Ct. App. 2002), trans. denied. The court may also consider the

       parent’s response to the services offered through DCS. Lang v. Starke Cnty. Office

       of Family & Children, 861 N.E.2d 366, 372 (Ind. Ct. App. 2007), trans. denied.


[27]   The trial court made the following unchallenged findings regarding Child’s

       continued placement outside Mother’s care:

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1774 | December 4, 2019   Page 13 of 17
        170) That immediately following the admission [that Child was
        a CHINS] [M]other became compliant and this continued into
        the start of the summer of 2018.


        171) In June 2018 [M]other again began to be non-compliant.


        172) That [M]other essentially no-showed visits, no-showed
        appointments for intakes and disappeared.


        173) That after a few weeks it was determined that [M]other had
        relapsed on drugs and was in jail for new criminal offense.


        174) That during her time in jail [M]other was compliant with
        services, made great strides in showing a true desire to form a
        plan for when she was released, and wanted to do everything she
        could to get her child back once released.


        175) That upon release, [M]other told no one, did not follow the
        plan, but enrolled in another program of her choice.


        176) That [M]other was released from that program, again
        disappeared and again began to fail drug screens and/or simply
        not show up to services and visits.


                                                ***


        179) That [M]other, to this day continues to fail drug tests when
        she can be found, did not even show up for her hearing on this
        matter and oddly called the court multiple times on the day
        before and the day of the hearing insisting she was “on her way”.


        180) That as far as DCS knows [M]other currently has no job,
        has no home that is stable and consistent, is using drugs and has

Court of Appeals of Indiana | Memorandum Decision 19A-JT-1774 | December 4, 2019   Page 14 of 17
               not been in contact with any of her services providers for visits
               with [C]hild.


                                                       ***


               186) The exact same dangers that were present for [C]hild when
               the CHINS case began still exist today.


       Appellant’s Appendix Vol. 2 at 26-27.


[28]   The court’s unchallenged findings support its conclusion that there is a

       reasonable probability that the conditions resulting in Child’s removal and

       continued placement outside Mother’s care will not be remedied. While

       Mother participated in services for a time, she made minimal progress that she

       failed to maintain. Over a period of two years, Mother never completed

       services and was unsuccessfully discharged by providers. Even after DCS re-

       referred services for Mother in the months prior to the termination hearing,

       Mother refused to participate. At the time of the termination hearing, Mother

       was not participating in any services. In fact, Mother did not even appear for

       the final fact-finding hearing.


[29]   Further, while Mother was seemingly drug-free for a period of time, at the time

       of the termination hearing, Mother was testing positive for methamphetamine

       and marijuana. Moreover, Mother admitted that she had been using drugs and

       that she did not know if she would be able to stop. Mother’s substance abuse

       was always a concern for DCS.



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1774 | December 4, 2019   Page 15 of 17
[30]   As we have stated before, “[a] pattern of unwillingness to deal with parenting

       problems and to cooperate with those providing social services, in conjunction

       with unchanged conditions, will support a finding that there exists no

       reasonable probability that the conditions will change.” In re A.H., 832 N.E.2d
563, 570 (Ind. Ct. App. 2005). Mother’s pattern of conduct shows no overall

       progress. The court’s conclusion that there is a reasonable probability that the

       reasons for Child’s removal and continued placement outside Mother’s care

       will not remedied is not clearly erroneous.


[31]   Mother also argues that the court’s conclusion that termination is in Child’s

       best interests is clearly erroneous. To determine what is in a child’s best

       interests, the court must look to the totality of the evidence. In re A.D.S., 987
N.E.2d 1150, 1158 (Ind. Ct. App. 2013), trans. denied. The court must

       subordinate the interest of the parent to those of the child and need not wait

       until a child is irreversibly harmed before terminating the parent-child

       relationship. McBride v. Monroe Cty. Office of Family & Children, 798 N.E.2d 185,

       199 (Ind. Ct. App. 2003). Our Supreme Court has explained that

       “[p]ermanency is a central consideration in determining the best interests of a

       child.” In re G.Y., 904 N.E.2d 1257, 1265 (Ind. 2009). “Moreover, we have

       previously held that the recommendations of the case manager and court-

       appointed advocate to terminate parental rights, in addition to evidence that the

       conditions resulting in removal will not be remedied, is sufficient to show by

       clear and convincing evidence that termination is in the child’s best interests.”

       In re J.S., 906 N.E.2d 226, 236 (Ind. Ct. App. 2009).


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1774 | December 4, 2019   Page 16 of 17
[32]   Here, both the FCM and CASA opined that termination was in Child’s best

       interests. Indeed, FCM Casida recommended termination because Mother had

       not addressed her substance abuse or mental health issues, she continued to use

       drugs, and she had no bond with the Child. CASA Dunn, who was assigned to

       Child throughout the pendency of the CHINS and termination proceedings,

       believed Mother had made no sustained progress with her substance abuse

       issues or stability. Dunn testified that Mother continues to make poor choices

       that adversely affect her life and that would undoubtedly have a negative

       impact on Child. Dunn did not believe that Mother could be the stable, sober

       caregiver that Child needed. The recommendations of the FCM and CASA,

       coupled with the court’s conclusion that the conditions resulting in removal are

       not likely to be remedied by Mother, lead us to the decision that the court’s

       conclusion that termination is in the best interests of the Child is not clearly

       erroneous. We further note that Child is thriving in her pre-adoptive foster

       home and that DCS’s plan is for Child to be adopted by her foster family.

       Dunn testified that since Child’s placement with her foster family, she “has

       turned into the child that she truly deserves to be.” Transcript at 47. The trial

       court’s termination of Mother’s parental rights is affirmed.


[33]   Judgment affirmed.


       Robb, J. and Bradford, J, concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1774 | December 4, 2019   Page 17 of 17